Citation Nr: 1529416	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-02 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with sleep disturbances.

2.  Entitlement to an initial compensable evaluation for a right foot bunion.

3.  Entitlement to an initial compensable evaluation for a left foot bunion.

4.  Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  an April 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2015, the Veteran testified before the undersigned Veterans Law     Judge (VLJ) at a Board video conference hearing.  A transcript of that hearing         is associated with the claims file.  Following the issuance of the most recent supplemental statement of the case additional evidence was associated with          the claims file and the Veteran waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for entitlement to service connection for a lower back disorder is addressed in the REMAND portion of the decision below and is REMANDED      to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the grant of service connection, PTSD has not been shown to be productive of a disability picture that more nearly approximates total occupational and social impairment.

2.  The Veteran's bunions/hallux valgus disabilities have been manifested by mild to moderate symptoms with arthritis, pain and tenderness that impair his ability to stand and walk. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial 10 percent evaluation, but not higher, for right foot bunion are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5280 (2014).
 
3.  The criteria for an initial 10 percent evaluation, but not higher, for left foot bunion are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5280 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, compliant VCAA notice was provided in a November 2010 letter.  

In this case, the appeals for higher ratings arise from the initial awards of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the     Court held that in cases in which service connection has been granted and an    initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues and the Veteran testified as to the symptomatology and treatment history for his claimed conditions, and the functional impact they cause.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records, post-service treatment records, and VA examination reports.   


Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

1. PTSD

The Veteran's psychiatric disability is rated under Diagnostic Code 9411 which utilizes General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under  that Formula, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due  to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  

Under such regulations, ratings are assigned according to the manifestation               of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.

As an initial matter, the Board notes that service connection for PTSD was initially granted in April 2013 with an evaluation of 50 percent, effective November 2, 2010.  In March 2014, the RO increased the disability rating for PTSD to 70 percent disabling effective from November 2, 2010, the date of claim.  

On VA PTSD examination in July 2011, the Veteran reported an incident in service during which the weapon he was holding went off injuring 15 soldiers and seriously injuring his friend.  The Veteran reported being in jail in Fort Knox following a    court hearing in November 1991 to January 1992.  The Veteran described panic-like symptoms, avoidance of crowds, fatigue, difficulty falling or staying asleep, anxiety, hypervigilance, and exaggerated startle response.  The Veteran had been married for to his spouse for 18 years had three children and a stepson.  He described having a good relationship with wife and children.  His social life was limited primarily to interacting with family members.  He enjoyed playing football with his children and watching sports on TV.  There was no history of suicide attempts, violence, assaultiveness, homicidal or suicidal ideation.  

The Veteran was described as clean, neatly groomed and appropriately dressed.  Impulse control was good.  The Veteran denied delusions or hallucinations.  Psychomotor activity was unremarkable.  Speech was spontaneous and hesitant.  Affect was appropriate and full and mood was irritable.  His attention was intact.   The Veteran was oriented to time, place and person.  Thought process and content were unremarkable and his memory was normal.  The examiner noted that on testing the Veteran endorsed maximum severity in the majority of items, which was not entirely consistent with his description of symptom severity during the interview     and psychiatric examination.  The examiner determined that the Veteran's PTSD symptoms negatively affected his social interactions limiting his network of relationships due to withdrawal and distrust of others.  The Veteran was also agoraphobic and avoided crowded areas, thus limiting his leisure and social life.     His sleep problems, which were found to be a consequence of PTSD, were further impaired to a moderate degree by alcohol use.  The examiner concluded that while PTSD symptoms limited his social and leisurely pursuits, his unemployment was unrelated to his symptoms, but rather it was attributable to having moved from a different state.  The examiner assigned a GAF score of 55. 

In an addendum report in October 2011, a neuropsychologist reviewed the claims file and the July 2010 VA PTSD examination report, and noted that there was  some inconsistency in the Veteran's report pertaining to the severity of his symptoms and benefit from treatment.  In this regard, the neuropsychologist    noted that community-based outpatient medical records in 2010, while the Veteran was undergoing treatment for emotional issues, showed that he denied anxiety, depression, anger or sleep problems.  The neuropsychologist further noted that the Veteran attributed his anxiety to an event involving the discharge of an anti-tank weapon in his possession during service for which he claimed to have been jailed; however, the claims file contained no evidence to support the occurrence of said incident.  In fact, the Veteran's DD 214 noted an honorable discharge with a good conduct metal.  Finally, the examiner in July had found a significant and suspicious difference between the Veteran's initial report of anxiety symptoms during the interview compared to his report of severe symptomatology on testing, which raised concerns about the validity of the testing. The neuropsychologist opined that the diagnoses given by the examiner were accurate, however, the severity of the symptoms was questionable based on inconsistent self-reporting, and therefore the Veteran's symptoms were probably less severe and had less impact on social and occupational functioning than indicated in the July 2010 examination. 

The Veteran underwent a VA PTSD examination in February 2014.  He reported persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, persistent inability to experience positive emotions, reckless or self-destructive behavior, hypervigilance, exaggerated startle response, problems with concentration, and    sleep disturbance.  The Veteran denied any mental health treatment since his last examination.  The Veteran reported that he lived at home with his wife, to whom he had been married for 22 years.  She was unemployed and had applied for disability.  They had three children, sons ages five and 18 and a daughter age 17.  The examiner noted that the Veteran gave a somewhat inconsistent account of his social functioning.  In this regard, he stated that he seldom left the house and that he had no regular social contacts except with his brother and his mother.  However, later in the interview when asked how he obtained marijuana to smoke 4 to 5 joints a day, he stated that people in his neighborhood came by to share with him.  The examiner noted that it was his impression that the Veteran was attempting to make up a story on the fly to account for how he obtained and paid for marijuana. 

The Veteran was described as casually dressed and groomed.  Although the Veteran presented himself as despondent stating that he done all he could to try to improve his situation but was physically unable to work, the examiner remarked that there was no basis for this allegation as it was apparent that he had taken no real proactive steps to deal with his mental and emotional disorders or to improve his chances of finding some type of work since he was last examined.  Instead, he had become more reliant on self-medication with alcohol and marijuana.  During the interview he denied current or recent homicidal or suicidal ideation, bizarre or delusional beliefs, or morbid preoccupations.  The Veteran was evasive with respect to how   he was able to obtain and pay for the quantities of alcohol and marijuana he reported consuming.  The examiner noted a pattern of inconsistencies in his self-reporting over the years.  The examiner opined that although the Veteran insisted on presenting himself as physically and mentally disabled, his most pressing problem was substance abuse, and he seemed to have no insight into how self-destructive his substance abuse had been and continued to be for him.

The symptoms of depression and PTSD included disturbed sleep, agitation, problems concentrating, guilt feelings, sadness, and diminished interest in activities.  The examiner found that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The negative impact on the Veteran's social and occupational functioning from PTSD symptoms created more depressing circumstances in the Veteran's environment, which lead to deepening        of depressed mood, increasing frustration and discouragement.  Likewise, when depressed, the Veteran's coping resources were depleted and easily overwhelmed, which made the Veteran less capable of resisting PTSD symptoms or coping with them.  The Veteran self-medicated with alcohol and marijuana.  His heavy alcohol use contributed to disrupting his sleep and generally depressed his energy levels, caused him to gain weight, and compounds his depressed affect.  Likewise his cannabis  abuse eroded his self-discipline and willpower, and promoted his tendency to withdraw and to remain passive and dependent.  The examiner indicated that the Veteran's substance abuse had increased since he was last examined and for the Veteran to make any significant progress in treatment, it would be necessary to address the substance abuse issues as a primary cause of social and occupational impairment.

In a November 2014 VA PTSD examination, the examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning  satisfactorily, with normal routine behavior, self-care and conversation.  However, the examiner noted symptoms including difficulty in understanding complex commands, disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  

At the January 2015 Board hearing, the Veteran reported concentration problems, sleep problems, hypervigilance, problems with crowds, and some suicidal ideation persistent for many years, although he denied plan or intent.  Reportedly, he had no social contact with people outside his family.

Based on the evidence of record, the Board finds that the criteria for a 100 percent rating are not met, as the evidence does not reflect total social and occupational impairment.  Total social impairment is not demonstrated as the Veteran reported having maintained a good relationship with his wife of more than 20 years, as well as his children, a brother, his sister in law, and mother and was involved in family life, particularly as he lived with his spouse and children and also with his sister in law in recent years.  While the Veteran denied having much contact with people outside his family, he reported interacting with neighbors on a daily basis.  He also partook in recreational activities such as playing football with his children.

Occupationally, although the Veteran was unemployed during the claims period, this was attributed to having moved from one state to another, as well as lack of efforts to pursue gainful employment.  In general, VA examiners opined that the Veteran's PTSD was productive of no more than moderate to serious occupational impairment.  The weight of the evidence fails to show total occupational impairment.

The evidence does not reflect gross impairment in communication or thought processes.  Objective examination shows that he denied delusions or hallucinations.  While at hearing he endorsed some suicidal ideation although he denied plan or intent, and on medical examination in 2011 and 2014 he denied suicidal or homicidal ideation.  The Veteran was described as appropriately dressed and groomed.  He was alert and oriented.  Psychomotor activity was within normal limits.  Speech was spontaneous and hesitant.  Affect was appropriate and full and mood was irritable.  His attention was intact.  Thought process and content were unremarkable and his memory was normal.

In sum, the preponderance of the probative evidence is against a finding that         the Veteran's psychiatric symptomatology has more nearly approximated total occupational and social impairment for any period of time during the course of       the claim such that a schedular 100 percent rating is warranted.  

The Board also points out that evidence of record suggests that the Veteran exaggerates his symptoms, further calling into question his credibility.  For example, the VA examiner in July 2011 noted that on testing the Veteran endorsed maximum severity in the majority of items, which was not consistent with his description of symptom severity during the interview and psychiatric examination.  In an addendum report in October 2011, a neuropsychologist cited to the evidence in the claims file and determined a review of the evidence revealed inconsistencies in the Veteran's reports pertaining the severity of his symptoms and concluded    that his symptoms were probably less severe and had less impact on social and occupational functioning than indicated on examination.  Similarly on VA DBQ PTSD examination in February 2014, the examiner noted that the Veteran gave a somewhat inconsistent account of his social functioning.  Thus, it appears likely  that he tends to tailor and perhaps exaggerate his symptoms when being evaluated for compensation purposes.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995)   (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  

Accordingly, while the Board has considered the Veteran's contention regarding the severity of his PTSD, the Board finds the Veteran is not credible in reporting his psychiatric symptoms for purposes of his VA claim for benefits, and in any event, the objective clinical findings outweigh the Veteran's subjective assertions as to whether he has total social and occupational impairment due to his PTSD.  As  noted above, his GAF score is also consistent with no more than moderate to serious impairment and the VA examiners have characterized the Veteran's     PTSD as productive of no more than moderate and serious occupational and social impairment.  As such, the 70 percent rating adequately compensates the Veteran  for his symptomatology.

2.  Right and left foot bunions

The Veteran contends he is entitled to initial compensable ratings for his left and right foot hallux valgus (also referred to as bunions).  At the January 2015 Board hearing, the Veteran reported that his feet were constantly painful, red, swollen and irritated.  He stated his bunions prevented him from wearing tennis shoes.  

As the rating criteria and analysis for both of these claims is identical, the Board will address both disabilities together.  The Veteran's bilateral bunions are rated under Diagnostic Code 5280, covering hallux valgus.  Under Diagnostic Code 5280, a maximum 10 percent rating is warranted for either severe hallux valgus equivalent to amputation of the great toe, or operated hallux valgus with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280. 

On VA examination in July 2011, the Veteran complained of bilateral bunions productive of constant pain with flare-ups of pain.  He denied any treatment.  Right foot calluses were also noted.  Veteran reported he was unable to wear closed toed shoes and must wear sandals most of the time.  He stated that he was able to stand for 15 to 30 minutes and can walk approximately a quarter of a mile.  

A February 2014 VA foot examination noted continued complaints of pain over the first metatarsophalangeal joint of both feet, worsened by walking with regular wide shoes, prolonged standing and weather changes.  He was not undergoing treatment for his feet, instead he used over the counter Motrin for pain relief.  Reportedly, he occasionally used a cane to assist with ambulation.  Examination showed hallux valgus with mild or moderate symptoms of both feet.  There was no evidence of pes cavus, malunion or nonunion of tarsal or metatarsal bones, bilateral weak foot, or other foot injuries, Morton's neuroma, metatarsalgia, or hallux rigidus.  X-rays revealed degenerative arthritis and tender bilateral bunions.  The examiner noted that the Veteran had worked in a factory which required the wearing steel toes boots and he had to leave this job because he could not wear the boots.  Reportedly, he was trying to retrain for a different type of work that would accommodate for his inability to do prolonged walking, standing or wearing regular shoes.  The Veteran required sandals to avoid pressure.  

The Veteran does not meet the criteria for a compensable evaluation under Diagnostic Code 5280 as he clearly does not manifest severe hallux valgus equivalent to amputation or resection of either metatarsal head.  However, the Board must consider the provisions of 38 C.F.R. § 4.59, which notes the intent       of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  When a disability demonstrates actually painful, unstable, or malaligned joints, due to healed injury, it is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton, supra.  In this case, the Veteran has provided credible testimony that he experiences pain in his feet that affects his ability to walk and stand.  The Board therefore finds that a compensable 10 percent evaluation is warranted for hallux valgus of each foot under 38 C.F.R. § 4.59.

The Board has considered whether an initial rating in excess of 10 percent is warranted for the Veteran's service-connected right and left foot bunions.  A 10 percent evaluation is the maximum rating possible under Diagnostic Code 5280 and a higher rating is therefore not possible under this diagnostic code.  The Veteran's service-connected hallux valgus do not contemplate pes planus, weak foot, claw foot, metarsalgia, hallux rigidus, or any of the other specific foot conditions listed  in 38 C.F.R. § 4.71a, nor were any of those conditions found on examination.  The diagnosis codes pertaining to these conditions are thus not for application. 

An increased evaluation is possible under Diagnostic Code 5284 for other foot injuries, but the Board finds that the service-connected disability clearly does not most nearly approximate a 20 percent rating under this diagnostic code as it is not moderately severe.  The February 2014 VA examiner specifically found that the disability was no more than mild or moderate.  X-rays revealed degenerative arthritis and tender bilateral bunions during the February 2014 VA examination, but he is already in receipt of a 10 percent evaluation under 38 C.F.R. § 4.59 based on his complaints.  The competent medical evidence does not indicate any specific functional impairment associated with the Veteran's service-connected bilateral hallux valgus and the VA examiners found that the Veteran had at most, moderate problems.  Therefore, the Board finds that the Veteran's hallux valgus does not most nearly approximate a moderately-severe injury of either foot and a rating in excess of 10 percent is not warranted.  

For these reasons, the Board finds that a 10 percent rating, but no higher, is warranted for the right and left hallux valgus disabilities.

3. Other Considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Throughout the appeal, the Veteran's service-connected PTSD and bilateral bunions have manifested with symptoms that are contemplated in the applicable rating criteria.  With regard to the service-connected PTSD, for all mental disorders, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant  a particular evaluation; they are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  In other words, the schedular criteria for mental disorders contemplate a wide variety of psychiatric manifestations, and the Board has considered all psychiatric symptomatology reflected in the evidence when considering this appeal.  Moreover, the schedular criteria specifically allow for occupational impairment (even total occupational impairment) and therefore do not warrant the conclusion that employment impairment renders the Veteran's disability picture exceptional or unusual.  

While the Veteran has complained that his bunions impaired his ability to work as a factory worker, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  As the Veteran's disability picture for his service-connected conditions is contemplated by the rating criteria, the Board concludes that referral for extraschedular consideration is not warranted.  

As a final matter, the Board notes that during the course of the present appeal a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised by the Veteran.  While a claim for TDIU may be part and parcel of an increased rating claim on appeal, the Board notes that the Veteran's claim for TDIU has been separately considered and denied by the RO in December 2014.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).  The December 2014 decision denying TDIU has not been appealed.  Accordingly, that issue is not before the Board and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) is warranted.


ORDER

An initial rating higher than 70 percent for posttraumatic stress disorder is denied.

An initial 10 percent disability rating for right foot bunion is granted, subject to the applicable criteria governing the payment of monetary benefits.

An initial 10 percent disability rating for left foot bunion is granted, subject to the applicable criteria governing the payment of monetary benefits.

REMAND

The Veteran claims that he currently suffers from a lower back disability due to        the performance of his duties in service, to include rappelling from helicopters and carrying rucksack.  The service treatment records documented treatment for acute low back pain for 2 weeks in August 1990.  He denied specific trauma.  The assessment was acute lumbar spine strain.  X-rays of the lumbar spine were normal.  

A VA examiner in July 2011 noted pain, fatigability, weakness, decreased coordination and uncertainty of movement affecting the muscles of the lower back. Reportedly, the Veteran had been prescribed medication for his symptoms.  The examiner found, based on his clinical experience and expertise after reviewing all the given information, that the Veteran exhibited lower back problems sustained while on active duty.  Thereafter, a VA examiner in April 2013 noted the Veteran's in service back complaints, and determined, given the lack of treatment for the back from 1990 to 2010, that the Veteran's lumbar sprain in service was self-limiting at the time and resolved without incident, especially after discharge when he no longer had to carry a heavy pack or do physical activity or maneuvers required on active duty.  The VA examiners failed to identify the underlying back disability, and did not adequately explain or provide a rationale for the stated conclusions, which are contradictory.  As the current status of the Veteran's claimed disability, if any, and its relationship to service is unclear, a new VA examination and opinion is warranted.

On remand, relevant medical records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all medical providers, both VA and private, from whom he has received treatment for the claimed lower back disorder, and to complete and return an appropriate authorization form    for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records that are not duplicates of those contained in the claim file.  If the requested records cannot be obtained, the Veteran should be notified of such.  Additionally, obtain updated VA treatment records.

2.  After the above development is completed, schedule the Veteran for a VA spine examination to determine the nature of any current low back disability and to obtain    an opinion as to whether such is related to service.  The claims file must be made available to the examiner.  All necessary tests are to be conducted.  Following review of the claims file and examination of the Veteran the examiner should respond to the following:

 a) Please provide the diagnosis for any lower back disabilities identified.

 b) State whether it is as likely as not (50 percent probability or greater) that the currently diagnosed lower back disability, if any, began in service or is otherwise related to the Veteran's service.  Please explain why or why not.

3.  Thereafter, readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


